Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022/05/03 has been entered.
 	This Office action is in response to Applicant's amendment filed 2022/05/03. Applicant has amended claim1.  Currently, claims 1-9 remain pending in the application. 


                                   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James T. Hoppe on 2022/05/13.
In conversation with applicant’s representative the agreement for cancellations of previously withdrawn claims 3-8 with traverse is reached.  Therefore, claims 3-8 are now cancelled.  Applicant has now submitted a terminal disclaimer in view of recently allowed application 16/632,902.

Terminal Disclaimer
The terminal disclaimer filed on 2022/05/13 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/632,902 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-2 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Strijbosch teaches an encapsulated bleach used in cleaning products, comprising a bleach particles along with a bleach precursor such as tetraacetylenediamine which are encapsulated for fresh delivery after being introduced to washing site to prevent any loss of efficacy and maximize the washing outcome; [abstract, 1: 1-36, 2: 1-13, 5: 28-31, 8: 1-23].  Strijbosch does not teach the polyvinyl butyral. However, Chieffi teaches an active ingredient or a benefit agent, delivery system, with high efficiency, by encapsulation (with a gelled material) for consumer product (0001-4), wherein the encapsulating material comprises polyvinyl butyral; [0016-18, 0033, 0063, claim 3]. However, it is noted that,   in view of the new amendment of claim 1 and thus much more limited scope of the claim, the prior art of record no longer renders the claim obvious. 
More specifically, it is important to note that; the instant limitation; ”the active is encapsulated or partially encapsulated within a network consisting of polyvinyl butyral” is construed, and solely interpreted, in view of the fact that the function of the above copolymer in retaining (i.e. absorption/adsorption) the active material is completely different from a commonly traditional understood notion of a copolymer encapsulant that contains (or encapsulates) an active material in its core. In the instant case, it is understood that, the active is embedded within the polymer network material so that the dissolution of the polymer will simultaneously cause active’s introduction into detergent solution, which is the only and the very reason for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/05/16     


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767